LAKE. Justice.
The defendant having been convicted of murder in the first degree and the offense having been committed prior to 18 January 1973, the sentence to imprisonment for life was proper. State v. Waddell, 282 N.C. 431, 194 S.E. 2d 19. Upon the former appeal in this case, we noted that since our decision in State v. Waddell, supra, applies prospectively only, “It follows that if defendant should be convicted of. murder in the first degree upon a second trial, his sentence will be imprisonment for life.” State v. Talbert, 282 N.C. 718, 194 S.E. 2d 822.
The defendant’s only assignment of error is that the court erred in signing and entering the judgment as it appears of record. This is an exception to the judgment alone and presents for review only errors appearing on the face of the record proper. State v. Hilton, 271 N.C. 456, 156 S.E. 2d 833; State v. Sloan, 238 N.C. 672, 78 S.E. 2d 738; State v. Williams, 235 N.C. 429, 70 S.E. 2d 1; Strong, N. C. Index 2d, Criminal Law, § 161. As we said in State v. Williams, supra:
“This exception presents the one question: Is there error appearing on the face of the record? On this appeal it must be answered in the negative. The court below had jurisdiction. The bill of indictment charges a criminal offense. The verdict is in due form and the sentence pronounced is within the limits permitted by law.”
Due to the serious nature of the offense and of the sentence imposed, we have, however, carefully reviewed the entire record and find no error therein. There was no objection to any evidence offered by the State and an examination of the record discloses no basis for any such objection. There was no objection by the State to any evidence offered by the defendant. The *225defendant, in his own testimony, acknowledges the shooting and disclaims any justification therefor. The medical evidence is clear and uncontroverted that the shot so fired by the defendant was the cause of death. The defendant’s sole contention at the trial was that he did not intend to fire the pistol.
The charge to the jury was clear, precise and a correct statement of the applicable law. The court instructed the jury that it might return any one of five verdicts: Guilty of murder in the first degree, guilty of murder in the second degree, guilty of voluntary manslaughter, guilty of involuntary manslaughter or not guilty. The elements of each offense were clearly explained to the jury and it was specifically and carefully instructed as to what it must find in order to return a verdict of guilty of each such offense.
The testimony of the defendant as to his intentions presented only a question of fact for the jury. The jury obviously did not believe his testimony in that respect. The evidence for the State fully supports the verdict.
No error.